Per Curiam:
One of the essential elements in the proper conduct of a trial in our courts is a fair opportunity to examine witnesses and cross-examine them in order to arrive at the truth of the facts which are the basis of the litigation. Where the examination must be necessarily conducted through an interpreter, the services of a competent and a qualified one should be secured, because it is through a competent and qualified interpreter that the truth can be arrived at. If in this case it was impossible, as the record *669shows, to secure one, then the trial should have been suspended and the case remanded to the calendar. (Mennella v. Metropolitan Street Railway Co., 43 Misc. 5.) The motion for withdrawal of a juror made by the defendant should have been granted.
Judgment reversed and a new trial ordered, with thirty dollars costs to the appellant to abide the event.
All concur; present, Bijur, Mullan and Cotillo, JJ.